           Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 1 of 12

                                                                                                      US008495167B2


(12) United States Patent                                                          (10) Patent No.:                      US 8.495,167 B2
       Valjakka                                                                    (45) Date of Patent:                             Jul. 23, 2013

(54)    DATA COMMUNICATIONS NETWORKS,                                                $89 E. HS St.  . . . . . . . et
                                                                                                wayama            . . . .al.
                                                                                                                          . ... 29:
        SYSTEMS, METHODS AND APPARATUS                                               7,222, 186 B2 * 5/2007 Kobayashi .........               TO9,235
                                                                                     7,228.416 B2 *        6/2007 Nishizawa et al.          ... 713,168
(76) Inventor: Lauri Valjakka, Espoo (FI)                                            7,373,103 B2 * 5/2008 Sato et al. ......................... 455/7
                                                                               2001/0011301 A1*            8, 2001 Sato et al. ..........     TO9,219
(*) Notice:           Subject to any disclaimer, the term of this              2002/0010785 A1             1/2002 Katsukawa et al. ........... 709,229
                      patent is extended or adjusted under 35                                                (Continued)
                      U.S.C. 154(b) by 252 days.                                            FOREIGN PATENT DOCUMENTS
(21) Appl. No.: 10/208,685                                                    EP                  0709994              5, 1996
                                                                              EP                  O726663              8, 1996
(22) Filed:           Jul. 30, 2002                                                                          (Continued)
(65)                      Prior Publication Data                                                  OTHER PUBLICATIONS
        US 2003/0093491 A1               May 15, 2003                         “System and Method for communication” by Kiraly et al. Interna
                                                   s                          tional Publication if WOOOf 65776.
(30)               Foreign Application Priority Data                                                         (Continued)
   Aug. 2, 2001         (EP) ..................................... O166O145   Primary Examiner — Dhairya A Patel
(51) Int. Cl                                                                  (74) Attorney, Agent, or Firm — Seppo Laine Oy; Joshua P.
        G06F 5/67                   (2006.01)                                 Wert
(52) U.S. Cl.                                                                 (57)                          ABSTRACT
        USPC ............ 709/214; 709/212; 709/213; 709/216
(58) Field of Classification Search                                           A data communications network comprises a plurality of
        USPC ................. 700,216.218, 213,214, 215, 217                 terminals and a main server adapted to manage selective
                                                                709/224       retrieval of data from a first server by at least one target
        See application file for complete search history.                     terminal. Some or all of the terminals are adapted to act as
                                                                              relay servers for serving data retrieved from the first server to
(56)                      References Cited                                    at least one target terminal. The network includes a network
                                                                              information database and the main server selects at least one
                 U.S. PATENT DOCUMENTS                                        target terminal to act as a relay server for serving data to other
       5,905,952 A     5, 1999 Joensuu et al.                                 target terminals on the basis of terminal performance infor
       6,038,296   A * 3/2000 Brunson et al. .......... 379,100.11            mation stored in the network information database. Terminals
       6,157.965   A * 12/2000 Mohammed et al. ............. T10/8            acting as relay servers also select further downstream target
       6,226,673   B1* 5/2001 Yoshimoto ...........        709,223            terminals to act as further relay servers on the basis of the
       6.249,810   B1* 6/2001 Kiraly ..............        709/217            relative performances of the further target terminals. The load
       6,587,756   B2 * 7/2003 Moriguchi et al. ............... TO1f1         on the main server is thus distributed among all of the relay
       6,873,627   B1 * 3/2005 Miller et al. .....             370/466
       6,879,982   B2* 4/2005 Shirasaka ............................. 1f1     servers, providing improved network performance.
       6,912,514   B2* 6/2005 Matsushima et al.                  705/52
       6,950,431   B1* 9/2005 Nozaki et al. ................. 370,390                           21 Claims, 4 Drawing Sheets

                                                                                                Target terminals ?


                                    Data Storage
                                                                  3.


                                                          Main server
                                                                              Relaying
                                                                              terminais              sts      h
                            is - F-C
                                      Media
                                     storage


                            20

                                     Tracking    ...i
                                     database
        Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 2 of 12


                                                                         US 8,495,167 B2
                                                                                   Page 2

               U.S. PATENT DOCUMENTS                                                    WO          WOOOf 65776       * 11, 2000
                                                                                        WO          WOOO65776           11, 2000
2002.0143977   A1*   10, 2002   Togashi     .. ... ... ... ... ... .... ..   TO9,231    WO          WOO1,22688 A1        3, 2001
2003, OOO9539 A1     1/2003 Hattori .                     TO9,219
2004/0192275 A1*     9, 2004 Kim .............        ... 455,418                                        OTHER PUBLICATIONS
2006/0114350 A1*     6/2006 Shimada et al. ........... 348/423.1
                                                                                        “System and Method for communication” by Kiraly et al. Internal
         FOREIGN PATENT DOCUMENTS                                                       Publication if WOOOf 65776.
EP              O863646           9, 1998
HU               222 337 B1       2, 2000                                               * cited by examiner
    Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 3 of 12


U.S. Patent               Jul. 23, 2013     Sheet 1 of 4    US 8,495,167 B2




                                               Relaying
        Data storage          Main serv e      terminalis




         Media
        storage



       G )                || Essa,
        Tracking   ...i
        database
    Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 4 of 12


U.S. Patent       Jul. 23, 2013                    Sheet 2 of 4                      US 8,495,167 B2

     Fig. 2A         2
                                               Main server
                                                                                28


                              Main server                    TCP/IP or          30
                                  A.    as a                other      routed
                                  includes                        network
                                     the                         pro to coil
                                  terminal
                                       parts.                                   32


                                                                   Main
                                                            application



                                   ODBC
                                                                 rior
                               Native DB                          DB
                               interface                     in ter face


                                               -        -    -             as




                                  DB interface structure
                              Ef Q control
     Fi 9   2B                offers the required server
                              level functionality to the
                              main application core for
                              data transfer control and log
                              data aggregation
                              Database interface
                              offers a ce.ss to tie database
                              to the main application
                              either via did B. c interface or
                              Native DB interface.




                                         Main application
                                                   structure

     Fig. 2 C                Cre
                             * Interprets receiwe di packets
                               Stores, at a that belongs to it
                             transfers packets to be relayed
                               to preparation
                             • Handies resending
                             Data reception
                             s Receives in dividual packets
                             Data preparation                                   4
                             sprepares data to be relayed
                             Data transmission
                              Sends the prepared data
                              sends acknowledgements to
                              the client
                             Routing control
                               airitains optimal data transfer
                              rate

                             Socket control
                              Administers socket objects
                             Server Socket                  Client Socket       52
                             AMonitor                       transmitter



                                                   TcPAR or
                                                   other routed
                                                     Jet work
                                                    protocol
     Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 5 of 12


U.S. Patent                    Jul. 23, 2013         Sheet 3 of 4        US 8,495,167 B2




  Routing
  Main server                              Terrainals                  Terminals

         Select 2 or 3
         terminals with
         lowest delay

        Routing requests

                               Acknowledgements
         Update terminal
         data

        Data for all    terrainals




                                          Fig. 3A


 Data aggregate transfer process

  Main server 12                         Terminals   4              Terminals   6


         Chop aggregate


            Transmit packets



         Acknowledgement when the
            last packet has arrived

            Transmit missing packets




                                          Fig. 3B
    Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 6 of 12


U.S. Patent       Jul. 23, 2013        Sheet 4 of 4          US 8,495,167 B2




                                  T4   u- T22
                                          T13
                                                s T3
                                                      T16
                  T1.
                                  Tisi,               T34

                                                      T1.9

                                  T10s.               T37


                                                      T4
                                  T5                  T23
                                                      T32

                                                      T17
      MS         T2
                                  T-s:                T35

                                                       2O

                                  Tils:               T38

                                                       15

                                  T6 s:T33

                                                      T18

                                                      T36

                                                      T21

                                  T12-s:              T39



                                  Fig. 4
          Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 7 of 12


                                                       US 8,495,167 B2
                               1.                                                                       2
        DATA COMMUNICATIONS NETWORKS,                                    cast media in which a data stream is transmitted by a broad
        SYSTEMS, METHODS AND APPARATUS                                   cast server and is temporarily buffered by clients and, in some
                                                                         cases, by intervening relay units.
                 FIELD OF THE INVENTION                                    The network further includes a main server 12 that com
                                                                         municates with the media storage system 18 and tracking
  The present invention relates to improvements in data com              database 20, and controls the distribution of content from the
munications networks and to systems, methods and apparatus               media storage system 18. The network also includes a plural
employed in Such networks.                                               ity of terminals 14 and 16, to which content is to be distrib
                                                                         uted. In accordance with the invention, when the same con
          BACKGROUND TO THE INVENTION                               10   tent is to be distributed to a number of terminals, at least some
                                                                         of the terminals 14 also act as “relay servers' in distributing
   In conventional client/server data networks, such as TCP/             the content to the remaining terminals 16 (i.e. Some or all of
IP or other routed networks, a main server serves all terminals          the terminals may also be capable of acting as relay servers).
via a single server socket. This results in extreme spikes in the           All transactions between the media storage system 18 and
network load, especially when data is required to be trans          15   the terminals 14, 16 are controlled by the main server 12. In
ferred to a large number of clients simultaneously, causing              particular, all data downloads to the terminals from the media
delays in data transmission.                                             storage system 18 are managed by the main server 12. Gen
   The present invention seeks to provide improved network               erally, content is retrieved from the storage system by the
systems, methods and apparatus whereby network perfor                    main server and forwarded on to the terminals 14, 16 by the
mance is enhanced.                                                       main server. In some cases, however, the main server does not
                                                                         itself retrieve and forward content, but manages the retrieval
            SUMMARY OF THE INVENTION                                     and forwarding of content by other servers.
                                                                            The term “target terminal used here means a terminal
  The invention provides improved data communications                    which is the intended recipient of content (a data file) from the
networks, methods of operating data communications net              25   media storage 18. Each terminal 14, 16 can be the target for a
works, network servers, network terminals and computer pro               data file. In this embodiment, each of the first set of terminals
grams as defined in the claims appended hereto.                          14 is also adapted to operate as a relay server by forwarding
                                                                         data to one or more of the second set of terminals 16 as
        BRIEF DESCRIPTION OF THE DRAWINGS                                described further below. The terminals 16 may also act as
                                                                    30   relay servers for relaying data to additional terminals (not
  Embodiments of the invention will now be described, by                 shown) downstream thereof. It will be understood that not all
way of example only, with reference to the accompanying                  of the terminals included in the network need operate as relay
drawings, in which:                                                      servers and the network may include terminal devices that are
  FIG. 1 is a diagram illustrating the operational model of a            not suited for operation as relay servers.
data communications network embodying the present inven             35      The tracking database 20 keeps records of transactions
tion;                                                                    between the main server 12 and the various terminals 14, 16.
   FIGS. 2A, 2B and 2C are diagrams illustrating the opera               In particular, the tracking database monitors the performance
tional structure of a main server and terminals employed in              (communication speed and/or other parameters such as reli
the network of FIG. 1;                                                   ability) of all terminals that also act as relay servers in the
   FIGS. 3A and 3B are transaction diagrams illustrating            40   network. This information is available to the main server. In
routing and data transfer processes employed in the network              particular, the tracking database 12 is able to provide the main
of FIG. 1; and                                                           server with lists of terminal addresses ranked by their relative
   FIG. 4 is a diagram illustrating one example of a scheme for          performances.
distributing data from a main server to a number of target                  In operation of the network, when a content data file is to be
terminals in accordance with the invention.                         45   distributed to particular target terminals, the main server 12
                                                                         initiates a data transport operation by sending a transport
   DETAILED DESCRIPTION OF THE PREFERRED                                 request to the first set of terminals 14, which are selected as
               EMBODIMENTS                                               being the best terminals from the list of target terminals on the
                                                                         basis of the current performance data. The transport request
   Referring now to the drawings, FIG. 1 illustrates an opera       50   includes:
tional model of a simplified exemplary embodiment of a data                Details of the file to be transported. These will generally
communications network in accordance with the invention.                     include, for example, the file type and size, time stamps
The network includes a data storage system 10, which in this                 for activation and deactivation of the content, encryption
embodiment includes media storage system 18 for data (i.e.                   and compression details, etc.
“media' or “content) that is to be selectively distributed over     55     The addresses of relay servers and terminals that are to be
the network, and a tracking database 20 that is used for                      involved in the distribution of the file.
managing the operation of the network as shall be described                The transport request sent from the main server 12 to the
in more detail below. For convenience, data that is to be                first set of terminals 14 instructs these terminals to retrieve the
distributed from the media storage system 18 will be referred            data from the main server 12 (or from another server address
to herein as “content, which will be understood to include          60   included in the transport request). The list of the remaining
any type of data of interest to end users, including but not             target terminal addresses is divided between the first termi
limited to text, graphics, video, audio, executable code etc.            nals 14, so that each of the first terminals 14 acts as a relay
Content will generally comprise a data file of Some type.                server for distributing the data to a subset of the remaining
   For the purposes of the present invention, “content means             target terminals.
files or parts of files or equivalents thereof that are stored on   65      In response to the transport request from the main server
a server, downloaded from the server by a client and stored by           12, each of the first terminals 14 begins to download the file
the client for Subsequent use, as distinct from digital broad            from the main server 12. When one of the first terminals 14
           Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 8 of 12


                                                        US 8,495,167 B2
                                3                                                                        4
has received a predetermined number of bytes of the file, that             for storing network information including the addresses etc.
terminal 14 sends a modified version of the original transport             of network terminals (this database may implementall or part
request to its subset of the target terminals 16. The modified             of the functionality of the tracking database 20 of FIG. 1;
transport request identifies the relevant first terminal 14 as the         these database functions can be performed by one or more
server address from which its subset of the target terminals 16            database systems on one or more computers/servers), data
should retrieve the data. Depending on the number of target                base interface modules 24, 26, and a terminal module 28. The
terminals, the list of target terminals may be sub-divided a               terminal module 28 included in the main server 12 is also used
number of times. That is, each of the second set of terminals              in each of the network terminals/relay servers 14 and 16, and
16 may receive a list of further target terminals for which it is          includes a routed network protocol module 30 (preferably a
to act as a relay server. At each stage, it is preferred that the     10   TCP/IP module, but other routed protocols may be used) and
“best terminals from the list of remaining targets are selected            a main application module 32. As shown in FIG. 2B, the
to act as relay servers for the remainder.                                 database interface modules 24, 26 provide I/O (input/output)
  When each terminal 14 or 16 has downloaded the whole                     control functions 34, providing the required server level func
file, it sends a notification message direct to the main server            tionality to the core of the main application 32 for data trans
12, as indicated by 22 in FIG. 1.                                     15   fer control and for logging data aggregation, and database
   The main server 12 is adapted to serve data requests from               interface functions providing access to the network database
the first set of terminals 14. If the terminal in the second set of        23. For example, this may be either via an ODBC (open
terminals 16 cannot reach the terminal in the first set of the             database connectivity) interface or a database interface native
terminals 14 it will send the data request to the main server 12.          to the network database system 23.
   Generally, the main server and each downstream terminal                    As shown in FIG.2C, the main application32, as employed
acting as a relay server will only serve a small number (e.g. 2            in both the main server and those terminals that also act as
to 5) of downstream terminals. If the number of target termi               relay servers, comprises the following functional modules:
nals is less than or equal to this number, the target terminals               A core module 38 interprets received packets and stores
may all retrieve the data direct from the main server, or the                   data.
main server may request the best of the target terminals to act       25     A data reception module 40 receives individual packets.
as the relay server for the other(s).                                        A data preparation module 42 prepares data to be relayed.
   It will be understood that the network may include many                   A data transmission module 44 sends data prepared by the
more terminals than are illustrated in FIG.1, arranged in a tree               preparation module 42 and sends acknowledgements to
structure wherein each terminal is either a node (functioning                   relevant clients.
as both a relay server and a target terminal) or a leaf (func         30     A routing control module 46 maintains optimal data trans
tioning only as a target terminal); i.e. there may be multiple                  fer rates.
node terminals in the downstream data transmission path                      A socket control module 48 administers socket objects.
between the main server and each target terminal. Preferably,                A server Socket 50 monitors data received via the TCP/IP
there is also an upstream communication path 22 from each                       module (or other routed network protocol module) 30.
terminal 14, 16 direct to the main server 12. The upstream            35     Client sockets 52 transmit data via the module 30. The
path 22 is used by target terminals to acknowledge receipt of                    number of client sockets varies dynamically depending
data. These acknowledgements are sent directly from the                          on the number of server connections required at any
target terminals to the main server 12 as illustrated. The                       particular time.
upstream path 22 between the terminals 14 and the main                        In a conventional system, a server has a server-oriented
server 12 has been omitted from FIG. 1 for clarity of illustra        40   connection for clients, comprising a server Socket which is
tion.                                                                      used to connect to the client’s server socket. In the present
   It should be understood that the operational model illus                invention, the main application used in the main server 12 and
trated in FIG.1 may be implemented using an existing, con                  in each terminal that also operates as a relay server contains a
ventional network infrastructure (such as the Internet or                  standard server socket 50 for receiving data from its clients. In
equivalent) and does not require a new physical network.              45   addition to this, the main application also has client sockets
Servers and terminals may be connected to the network back                 52 for downstream communications to the downstream ter
bone by synchronous fixed connections such as ISDN,                        minals. The actual data to be transmitted to the target termi
HSDL, T1 or T3 and the network may include dial-up con                     nals is sent via these client Sockets and acknowledgements are
nections, wireless connections etc. That is, FIG. 1 illustrates            received from terminals via the server socket. When the
logical connections between the server and terminals, rather          50   required data has been sent by the server, the client socket
than physical connections. Further, the logical connections                created for the purpose of sending the data can be destroyed,
between the main server and terminals vary dynamically in                  So as not to consume network resources unnecessarily. By this
use of the network, as shall be described further below.                   method, received acknowledgements will not cause any inter
   The invention is particularly suited for use where all ter              ruptions in the outgoing data flow. Each terminal/server has
minals are capable also of acting as relay servers as described       55   two “hard-coded sockets, one client socket 52 for serving
and can be assumed to be permanently on-line. However, it                  other terminals/servers and one server socket 50 for main
will be understood that the invention may be adapted to                    server connection use only. Additional Sockets can be created
accommodate terminals that do not also act as relay servers                and used dynamically as required. Each Socket has an inde
(such terminals would always be “leaves', at the end of lists              pendent processor thread controlling it so that sockets can be
of target terminals).                                                 60   managed and controlled without interrupts and delays.
   The target terminal requests each packet to be transferred                 The opening and operation of sockets is handled dynami
separately. The packet to be transferred includes the informa              cally using a C++ class-application which generates a new
tion about the type of the data to be transferred, size, com               Socket when it needs a new instance of this class. In this
pression, and the checksums required for the validation of the             manner Sockets can be managed dynamically and their num
transferred data packet.                                              65   ber varied as necessary. Each thread owns and controls its
   FIG. 2A of the drawings illustrates the operational struc               own sockets. When a socket is no longer needed the control
ture of the main server 12, including a network database 23                ling thread destroys the Socket and then destroys itself.
           Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 9 of 12


                                                        US 8,495,167 B2
                                 5                                                                         6
   The operation of the network will now be described.                     “intelligence” from the relevant application as there is no
   FIG. 3A illustrates the routing process.                                need to interpret the received data. It can be restructured
   The main server selects a first set of a few (two or three)             directly to form a suitable data structure. All received data is
terminals, and sends the transport request (which includes the             primarily restructured to the base type (identified in the
addresses of the relevant target terminals) to each of these.              packet header), after which the information included in the
Each of this first set of terminals acknowledges its connection            base type indicates the oriented data type. This mechanism
in the dynamic route by sending a message direct to the main               also provides for data verification: the size of each data type
server. The speed of this acknowledgement can be used to                   is predetermined and the amount of received data must cor
update the terminal data used for monitoring terminal perfor               respond to the size of the data type.
mance. This first set of terminals is selected as being the           10      Since the data delivered is binary only, and the size of the
“best” (“fastest”) terminals for use in transferring data to the           packets is quite Small and the number of the packets may be
particular target terminal, based on performance data previ                quite large, there is no risk that the purpose of the delivered
ously acquired in operation of the network and stored in the               data may be determined in the event that some of the packets
network database.                                                          are accessed by unauthorised parties on delivery. It is very
   When the data transfer is underway, data is transferred to         15   difficult to deduce the content of binary data without knowing
the known terminals already registered as part of the network.             its structure. Accordingly, this improves data security when
If a new terminal is registered to the main server during the              using a public network.
transfer it will be included in the next data transfer.                       In order to provide a better understanding of the invention,
   As previously described, the main server selects the termi              examples of data transfers will be described with reference to
nals with the shortest response times. This information is                 a preferred embodiment of a network in accordance with the
obtained in the following manner: the primary recipient of                 invention. As previously described, the main server includes
routing acknowledgements from particular terminals is the                  or has access to a network database that lists all of the cur
“server role” application that sent the transport request to               rently active/registered terminals/relay servers in the net
those terminals. When the transfer chain is completed, infor               work, ranked in order of their performance (speed). Assume
mation is naturally relayed automatically to the main server.         25   that data to be transferred from the main server to one or more
The performance of different terminals (network addresses)                 target terminals comprises a single data file.
is measured simply by measuring the response time between                     As previously described, the transport request includes the
different terminals and by selecting the terminals with short              address(es) of the?each target terminal and other information
est response times.                                                        about the data to be transferred, including the number of
   It is not necessary for the terminals to know the entire           30   packets etc.
network address space of the network, since the target termi                  As a first example, assume that the data is to be transferred
nal addresses are included in the transport requests.                      to a single target terminal. The main server sends the trans
   As part of the transport request, the main server sends the             portation request direct to the target terminal. The target
addresses of other target terminals to the first set of terminals/         terminal acknowledges the request and then requests the main
relay servers. Each terminal selects its own downstream ter           35   server to send each packet in turn. Each of these packets is
minals/relay servers and sends the rest of the target network              compressed and encrypted individually. The target terminal
addresses to these terminals/relay servers as part of the modi             acknowledges each packet. If a particular packet fails, it is
fied transport request. That is, each one of the first set of              only necessary to re-transmit that packet, rather than to begin
terminals selects a further two or three “best terminals/relay             the entire download from the beginning. In some circum
servers from the addresses forwarded to it by the main server         40   stances, data transfers to a single target terminal using the
and passes the modified transport request on to these termi                invention might not be significantly faster than conventional
nals, including the details of the other remaining target ter              download methods. However, the compression applied to the
minals. Because of this dynamic routing, the main server need              packets and the fact that failed packets do not require the
not know explicitly which terminals deliver data and which                 download to be re-started mean that single target downloads
terminals receive it. It is sufficient that it is ensured that each   45   are generally quicker and more reliable than conventional
terminal in the route is accessible. If the delivery fails for one         methods, particularly for very large files.
terminal for some reason, this is registered in the database and              As a second example, referring to FIG. 4, assume that the
failed deliveries are repeated during the next transfer.                   data is to be transferred to thirty nine target terminalsT1-T39,
   Once the route to a particular target has been established,             ranked in order of performance. Assume that the main server,
the packets of the data file are passed along the defined route       50   M.S., and each terminal acting as a server will communicate
via the selected relay servers on the basis of the target terminal         directly downstream only with a predetermined number N of
address in the handle/header of each packet.                               downstream terminals, and that N=3. The main server sends a
   Automatic routing evenly divides the load over a larger                 first transport request to terminal T1, a second transport
network region, reducing the time window required for any                  request to terminal T2, and a third transport request to termi
particular data transfer operation.                                   55   nal T3, each including one third of the complete list of target
   The data transfer process is illustrated in FIG. 3B.                    addresses. Since the terminal addresses are ranked in order of
   As shown in FIG. 3B, in response to the transport request               performance, in order to distribute the load evenly across the
each target terminal requests the data from the main server or             network the request sent to T1 comprises every 1+Nth address
the upstream terminal acting as the server (as specified in the            (T1,4,7,10,13, 16, 19, 22, 25, 28.31,34,37), the request sent
transport request) as packets, reassembles the file and, if           60   to T2 comprises every 2+Nth address (T2.5, 8, 11, 14, 17, 20,
necessary, relays the packets to downstream target terminals.              23, 26, 29, 32, 35, 38), and the request sent to T3 comprises
When the target terminal has received the last packet of the               every 3+Nth address (T3, 6, 9, 12, 15, 18, 21, 24, 27, 30, 33,
file, it sends an acknowledgement to the main server.                      36, 39). It can be seen how this approach may be applied for
   It is preferred that all data is transferred in encrypted and           any value of N and any number of terminals.
compressed binary format. In this manner data security is             65      Referring to T1 and its associated downstream addresses,
improved as compared with transferring plain text and data                 upon receipt of the request from the main server, T1 acknowl
transfer requires less time. Binary format data requires less              edges the request and can immediately begin downloading
         Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 10 of 12


                                                       US 8,495,167 B2
                                7                                                                          8
packets from the main server. T1 also relays the modified                         from said plurality of terminals, said main server being
request to the next set of N fastest terminals (T4, T7 and T10)                   distinct from said first server, and
of the list of target addresses sent to T1. The request relayed             a network information database containing terminal per
to each of T4, T7 and T10 includes 1/Nth (/3) of the remaining                    formance information, wherein
addresses originally sent to T1, distributed in a similar man               at least two of said terminals are adapted to act as relay
ner to that in which the complete target list was originally                   servers for serving data retrieved from said first server to
distributed among T1, T2 and T3 (i.e. T4 receives the                          at least one target terminal; and wherein
addresses for T13, T22 and T31; T7 receives the addresses for               the main server is adapted to send transport requests direct
T16, T25 and T34; and T10 receives the addresses for T19,                      to at least one first target terminal on the basis of said
T28 and T37). Each of the terminalsT4, T7 and T10 acknowl            10        terminal performance information, and wherein the
edges the request to the main server, begins downloading                       main server is further adapted to monitor response times
packets from T1 (this process can begin before the download                       of terminals in the network and in which terminals are
from the main server to T1 is complete), and forwards the                     Selected to act as relay servers for a particular data trans
further modified request to the remaining terminals in its own                fers on the basis of their relative response times, and the
address list, each of which acknowledges the request to the          15       first target terminal is adapted to act as relay server; and
main server and begins downloading packets from its respec                  wherein each Such transport request includes details of data
tive relay terminal. In this example, these are the final “leaf                   to be retrieved, the address of the first server from which
terminals, but it can be seen how this process could be                           the data is to be requested by the first target terminal, the
extended to any number of terminals through any number of                         addresses of at least one second target terminal to which
relay stages. It can also be seen how the same scheme applies                     the data from the first server to be relayed by the first
to the target address lists for T2 and T3.                                        target terminal and an indication of a relative perfor
   It will be understood that the precise distribution scheme                     mance of a further target terminal based on the terminal
could be varied from that illustrated in FIG. 4. The important                    performance information stored in the network informa
point is that relatively faster terminals are used at the begin                   tion database; and
ning of the routes and the relatively slowest terminals are at       25     wherein terminals adapted to act as relay servers are
the ends of the routes.                                                       adapted to modify transport requests received from the
   If a transfer to a particular terminal fails, that terminal is             main server or from other relay servers and to transmit
moved down the target list, so that the next fastest terminal in              the modified transport request to selected target termi
the relevant subset of the distribution list is “promoted in the              nals from a set of target terminals identified in the trans
tree structure. For example, in FIG. 4, if the connection from       30       port request, wherein the modified transport request fur
T2 to T8 fails, T8 would be swapped with T17. If the new                      ther includes addresses of further target terminals for
connection also failed then other options would betried. If all               which the recipient of the modified transport request is
available options fail then this is reported back to the main                 to act as relay server; and
SeVe.                                                                       wherein data to be retrieved by said target terminals are
  It will also be understood that the distribution scheme in         35       divided into a series of packets for transmission to said
accordance with the invention could be implemented using                      target terminals and each of said terminals is adapted to
different network architectures. The network database need                    communicate directly with said main server to acknowl
not be on the same server/computer as the distribution man                    edge receipt of the last packet of a series routed thereto.
agement system (that generates the transport requests), but                 2. The network as claimed in claim 1, wherein the modified
must be accessible to it. The data to be transferred need not be     40   transport request identifies the terminal transmitting the
resident on or accessible to the same server/computer as the              modified transport request as the server from which the
distribution management system. The transport request sent                recipients of the modified transport request should request the
to the first set of terminals (T1, T2, T3 in FIG. 4) could include        data.
a further address of another server (a "distribution server')               3. The network as claimed in claim 1, wherein terminals
from which the data is to be obtained. The distribution server       45   acting as relay servers are adapted to select further down
may have Substantially the same functionality as previously               stream target terminals to act as further relay servers on the
described for the main server and the relay servers.                      basis of their relative performances of the further target ter
  The terminal downloading the data acknowledges the                      minals indicated in said transport request.
packets to the server from which it is downloading. When the                4. The network as claimed in claim 1, wherein the first
download is complete it sends the acknowledgement to the             50   server is a terminal adapted to act as relay server.
main server.                                                                5. The network as claimed in claim 1, wherein each of said
   The invention thus provides data communications systems,               terminals is adapted to communicate directly with said main
methods and apparatus with improved performance, in which                 server in an upstream direction.
Some or all terminals also operate as relay servers, as neces               6. The network as claimed in claim 1, wherein data is
sary, dynamic routing and distributed data transfer ensures          55   routed to said terminals as routed network protocol traffic
optimal or near-optimal data transferrates to every terminal in           Such as TCP/IP traffic.
the entire terminal network and dynamic routing ensures data                7. The network as claimed in claim 1, wherein said main
delivery even if part of the network fails.                               server and each of said terminals includes a server Socket for
   Improvements and modifications may be incorporated                     direct upstream communications between said terminals and
without departing from the scope of the invention as defined         60   said main server and at least one dynamically controlled and
in the claims appended hereto.                                            managed client Socket for downstream data transfers between
                                                                          the main server and said terminals or between terminals act
  The invention claimed is:                                               ing as relay servers and other downstream terminals.
  1. A data communication network comprising: a plurality                   8. The network as claimed in claim 1, wherein data is
of terminals; and                                                    65   transmitted in binary format.
  a main server adapted to manage selective retrieval of data               9. A method of operating a data communication network,
     from a first server by at least one target terminal selected         the data communication network comprising: a plurality of
            Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 11 of 12


                                                         US 8,495,167 B2
                                                                                                             10
terminals, a network information database and a main server                      act as relay servers for serving data retrieved from said
adapted to manage selective retrieval of data from a first                       first server to at least one further target terminal based on
server by at least one target terminal selected from said plu                    terminal performance information stored in the network
rality of terminals; comprising                                                  information database, said network server being distinct
   operating at least two of said terminals as relay servers for       5         from said first server;
      serving data retrieved from said first server to at least one           said network server being adapted to manage selective
      target terminal, wherein said main server is distinct from                retrieval of data from said first server by at least one
      said first server, and further comprising:                                target terminal selected from said plurality of terminals;
   sending transport requests from the main server to at least                  and wherein said network server being further adapted to
      one first target terminal based on terminal performance          10
                                                                                monitor response times of terminals in the network and
        information stored in the network information database;                 in which terminals are selected to act as relay servers for
        and operating the first target terminal to act as relay                 a particular data transfers on the basis of their relative
        server;
  operating the main server to monitor the response times of                    response times,
    terminals in the network and selecting terminals to act as         15     said network server being further adapted to send transport
    relay servers for particular data transfer on the basis of                  requests direct to at least one first target terminal that is
    their relative response times;                                              adapted to act as a relay server, each Such transport
  wherein each Such transport request includes details of data                  request includes details of data to be retrieved, the
        to be retrieved, the address of the first server from which              address of the first server from which the data is to be
        the data is to be requested by the first target terminal,                requested by the first target terminal, the addresses of at
        addresses of at least one second target terminal to which                least one second target terminal to which the data
        the data retrieved from the first server is to be relayed by             retrieved from the first server is to be relayed by the first
        the first target terminal and an indication of a relative                target terminal and an indication of a relative perfor
        performance of a further target terminal based on the                    mance of a further target terminal based on the terminal
        terminal performance information stored in the network         25        performance information stored in the network informa
        information database;                                                    tion database;
   operating terminals adapted to act as relay servers are                    wherein terminals adapted to act as relay servers are
      adapted to modify transport requests received from the                    adapted to modify transport requests received from said
      main server or from other relay servers and to transmit                   network server or from other relay servers and to trans
      the modified transport request to selected target termi          30
                                                                                mit the modified transport request to selected targetter
      nals from a set of target terminals identified in the trans               minals from a set of target terminals identified in the
      port request, wherein the modified transport request fur                  transport request, wherein the modified transport
      ther includes addresses of further target terminals for                   request further includes addresses of further target ter
      which the recipient of the modified transport request is
      to act as relay server; and                                      35       minals for which the recipient of the modified transport
   wherein dividing data to be retrieved by said target termi                   request is to act as relay server, and
      nals into a series of packets for transmission to said                  wherein data to be retrieved by said target terminals are
      target terminals and wherein each of said terminals com                   divided into a series of packets for transmission to said
      municates directly with said main server to acknowledge                   target terminals and each of said terminals are adapted to
      receipt of the last packet of a series routed thereto.           40       communicate directly with said main server to acknowl
   10. The method as claimed in claim 9, including the modi                     edge receipt of the last packet of a series routed thereto.
fied transport request identifying the terminal transmitting the              17. A network terminal to operate as a relay server in a data
modified transport request as the server from which the                     communication network, the data communication network
recipients of the modified transport request should request the             including:
data.                                                                  45     a plurality of terminals, a network information database, a
   11. The method as claimed in claim 9, including operating                     first server from which data may be retrieved by at least
terminals acting as relay servers to select further downstream                   one target terminal from among said plurality of termi
target terminals to act as further relay servers on the basis of                 nals; and
the relative performances of the further target terminals indi                a main server adapted to manage selective retrieval of data
cated in said transport request.                                       50        from the first server by at least one target terminal
  12. The method as claimed in claim 9, wherein the first                        selected from said plurality of terminals based on termi
server is a terminal adapted to act as relay server.                             nal performance data stored in the network information
  13. The method as claimed in claim 9, wherein each of said                     database, and wherein the main server is further adapted
terminals communicates directly with said main server in an                      to monitor response times of terminals in the network
upstream direction.                                                    55        and in which terminals are selected to act as relay servers
   14. The method as claimed in claim 9, including routing                       for a particular data transfers on the basis of their relative
data to said terminals as routed network protocol traffic Such                   response times;
as TCP/IP traffic.                                                            said network terminal being adapted to act as relay server
   15. The method as claimed in claim 9, including transmit                      for serving data retrieved from said first server to at least
ting said data in binary format.                                       60        one target terminal by receiving and responding to trans
   16. A network server adapted to operate as a main server in                   port requests sent to said network terminal, each Such
a data communication network, the data communication net                         transport request including details of data to be
work including:                                                                  retrieved, the address of the first server from which the
  a plurality of terminals, a network information database                       data is to be requested by the network terminal, the
     and a first server which from which data be retrieved by          65        addresses of at least one second target terminal to which
     at least one target terminal from among said plurality of                   the data retrieved from the first server is to be relayed by
    terminals, at least two of said terminals being adapted to                   the network terminal and an indication of a relative
         Case 6:21-cv-00947-ADA Document 1-2 Filed 09/13/21 Page 12 of 12


                                                       US 8,495,167 B2
                            11                                                                        12
     performance of a further target terminal based on the                   request further includes addresses of further targetter
     terminal performance stored in the network information                  minals for which the recipient of the modified transport
     database;                                                               request is to act as relay server; and
   wherein said network terminal adapted to act as relay                  wherein data to be retrieved by said target terminals are
      server are further adapted to modify transport requests 5              divided into a series of packets for transmission to said
      received from the main server or from other relay servers              target terminals and each of said terminals are adapted to
      and to transmit the modified transport request to selected             communicate directly with said main server to acknowl
      target terminals from a set of target terminals identified             edge receipt of the last packet of a series routed thereto.
      in the transport request, wherein the modified transport            20. A computer program product for enabling a network
      request further includes addresses of further targetter- 10 terminal to operate as a relay server in a data communication
      minals for which the recipient of the modified transport network, the data communication network including:
      request is to act as relay server; and                              a plurality of terminals, a network information database, a
   wherein data to be retrieved by said target terminals are                 first server from which data may be retrieved by at least
      divided into a series of packets for transmission to said              one  target terminal from among said plurality of termi
      target terminals and each of said terminals are adapted to     15
                                                                             nals;  and
      communicate directly with said main server to acknowl               a main server adapted to manage selective retrieval of data
      edge receipt of the last packet of a series routed thereto.
   18. The network terminal as claimed in 17, wherein the                    from the first server by at least one target terminal
modified transport request identifies the terminal transmitting              Selected from said plurality of terminals based on termi
the modified transport request as the server from which the                  nal performance data stored in the network information
recipients of the modified transport request should request the              database, and wherein the main server to monitor
data.                                                                        response times of terminals in the network and in which
   19. A computer program product for enabling a network                     terminals are selected to act as relay servers for a par
                                                                             ticular data transfers on the basis of their relative
server to operate as a main server in a data communication                   response    times; said computer program product com
network, the data communication network including:                   25
                                                                             prising:
   a plurality of terminals, a network information database               a non-transitory computer usable medium having com
      and a first server which from which data be retrieved by               puter readable program code means embodied in said
      at least one target terminal from among said plurality of              non-transitory medium, said computer readable pro
      terminals, at least two of said terminals being adapted to             gram code means including:
      act as relay servers for serving data retrieved from said 30 computer            readable program code for causing said network
      first server to at least one further target terminal based on          terminal   to act as relay server for serving data retrieved
      terminal performance information stored in the network                 from    said first server to at least one target terminal by
      information database, said main server being distinct                  receiving and responding to transport requests sent to
      from said first server, said computer program product                  said network terminal, each such transport request
      comprising:                                                    35
   a non-transitory computer usable medium having com                        including    details of data to be retrieved, the address of
      puter readable program code means embodied in said                     the first server from which the data is to be requested by
      non-transitory medium, said computer readable pro                      the network terminal, the addresses of at least one sec
      gram code means including:                                             ond target terminal to which the data retrieved from the
   computer readable program code for causing said network 40                first server is to be relayed by the network terminal and
      server to manage selective retrieval of data from said                 an indication of a relative performance of a further target
      first server by at least one target terminal selected from             terminal   based on the terminal performance stored in the
      said plurality of terminals; and wherein said network                  network information database;
      server to monitor response times of terminals in the                said computer readable program code for causing said
      network and in which terminals are selected to act as 45               network terminal to modify transport requests received
      relay servers for a particular data transfers on the basis of          from   the main server or from other relay servers and to
      their relative response times,                                         transmit the modified transport request to selected target
   computer readable program code for causing said network                   terminals from a set of target terminals identified in the
      server to send transport requests direct to at least one first         transport request, wherein the modified transport
      target terminal that is adapted to act as a relay server, 50           request further includes addresses of further target ter
      each such transport request including details of data to               minals for which the recipient of the modified transport
      be retrieved, the address of the first server from which               request   is to act as relay server; and
      the data is to be requested by the first target terminal, the       wherein data to be retrieved by said target terminals are
      addresses of at least one second target terminal to which              divided into a series of packets for transmission to said
      the data retrieved from the first server is to be relayed by 55        target terminals and each of said terminals are adapted to
      the first target terminal and an indication of a relative              communicate directly with said main server to acknowl
      performance of a further target terminal based on the                  edge receipt of the last packet of a series routed thereto.
      terminal performance information stored in the network said21.computer  The computer program product as claimed in claim 20,
                                                                                         readable program code means further compris
      information database;                                             ing computer     readable  program code whereby the modified
   a computer readable program code means for causing said transport request identifies
                                                                     60
      network terminal to modify transport requests received modified transport request asthetheterminal         server
                                                                                                                         transmitting the
                                                                                                                         from which the
      from said network server or from other relay servers and
      to transmit the modified transport request to selected recipients             of the modified transport request should request the
      target terminals from a set of target terminals identified data.
      in the transport request, wherein the modified transport
